Exhibit 10(q) ALLETE 2007 Form 10-K ALLETE AND AFFILIATED COMPANIES CHANGE IN CONTROL SEVERANCE PLAN ALLETE’s Board of Directors has determined that it is in the best interest of ALLETE and its shareholders to foster the continued dedication and objectivity of certain key members of the Company's management notwithstanding the possibility or occurrence of an acquisition by another company or other change in control of the Company.Accordingly, ALLETE has adopted this Change in Control Severance Plan effective as of the “Effective Date.” Section 1.Definitions.
